IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


RUSSELL SCOTT SHICK,                :   No. 33 WAP 2017
                                    :
                Appellant           :
                                    :
           v.                       :
MICHAEL R. CLARK,                   :
SUPERINTENDENT, INDIVIDUALLY        :
AND COLLATERALLY, MELINDA L.        :
ADAMS, DEPUTY SUPERINTENDENT,       :
INDIVIDUALLY AND COLLATERALLY,      :
CARL FRANZ, DEPUTY                  :
SUPERINTENDENT, INDIVIDUALLY        :
AND COLLATERALLY, MICHELLE          :
THARP, GRIEVANCE COORDINATOR,       :
INDIVIDUALLY AND COLLATERALLY,      :
RONI MARTUCCI, FORMER               :
GRIEVANCE COORDINATOR,              :
INDIVIDUALLY AND COLLATERALLY,      :
DIANE WOODSIDE, DIRECTOR OF         :
POLICY AND LEGISLATION,             :
INDIVIDUALLY AND COLLATERALLY,      :
CHRISTINE ZIRKLE, FORMER CHCA,      :
INDIVIDUALLY AND COLLATERALLY,      :
MICHAEL EDWARDS, CHCA,              :
INDIVIDUALLY AND COLLATERALLY,      :
VALERIE KUSIAK, FORMER CHCA,        :
INDIVIDUALLY AND COLLATERALLY,      :
LISA LINDER, R.N.S., INDIVIDUALLY   :
AND COLLATERALLY,                   :
                                    :
                Appellees           :




                                ORDER
PER CURIAM
      AND NOW, this 26th day of September, 2017, the Notice of Appeal is quashed,

and the Application for Relief and the Application for Leave to Supplement Filing are

denied.